Citation Nr: 1760474	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  04-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include intermittent explosive disorder and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from April 1991 to March 1995.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2007, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 

In November 2010, the Board denied service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD, denied service connection for bilateral flat feet (pes planus), and granted service connection for brachial plexopathy.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  In an April 2012 Memorandum Decision, the Court vacated the portion of the Board's decision denying service connection for a psychiatric disorder and remanded the claim to the Board to address whether records of the court-martial for the drill instructor alleged to have committed a sexual assault during service had been sought.  The Court affirmed the portion of the Board decision denying service connection for bilateral flat feet and dismissed the appeal of the award of service connection for brachial plexopathy.    

In September 2014, the Board denied service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD.  The Veteran appealed the decision to the Court.  The Board's decision was vacated pursuant to an August 2015 Joint Motion for Remand (Joint Motion) on the basis of agreement that the Board failed to satisfy the duty to notify the Veteran of the potential sources of evidence to corroborate the alleged military sexual trauma.  The parties to the Joint Motion reached an agreement that the January 2010 notice letter provided to the Veteran did not provide notice that evidence of behavior changes after the alleged in-service personal assault stressor event may constitute credible evidence of its occurrence.  Based on these assumptions, the parties agreed that the July 2014 Supplemental Statement of the Case was the first time that the Veteran was informed of the potential relevance of behavioral changes after the alleged in-service personal assault, so did not satisfy the duty to notify the Veteran of the types of evidence that he could have submitted in support of the appeal.

In September 2015, the Board remanded the appeal to ensure compliance with the Court's August 2015 order to provide notice of the potential sources of evidence that may corroborate the alleged military sexual trauma as required under 38 C.F.R. § 3.304(f)(5).  As discussed in greater detail in the September 2015 Board decision, the January 25, 2010 VCAA notice letter previously sent to the Veteran acknowledged the "personal trauma incident" claimed to have resulted in PTSD, asked the Veteran to complete and return a personal assault questionnaire, asked the Veteran to identify any possible sources of information and evidence "for assault or rape," and enclosed a VA Form 21-0781a (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to Personal Assault), which not only included notice that evidence of behavior changes may constitute credible supporting evidence of the stressor but also had been completed and returned by the Veteran.  In October 2015, the Agency of Original Jurisdiction (AOJ) sent another notice letter that advised the Veteran that evidence of behavior changes may constitute credible supporting evidence of the stressor and enclosed a VA Form 21-0781a.  In November 2015, the Veteran responded with additional written statement alleging several behavioral changes during service purported to have resulted from the claimed personal sexual assault.  

In April 2016, the Board denied service connection for a psychiatric disorder, to include intermittent explosive disorder and PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court vacated the Board's decision denying service connection for a psychiatric disorder and remanded the matter to the Board.  The bases of the Memorandum Decision were that the Board's assumption as to the regularity of the creation of Naval Criminal Investigative Services (NCIS) records does not establish the presumption of regularity to regard the absence of evidence in the records as substantive negative evidence; the Board's finding that a psychiatric disorder is a condition that ordinarily would have been recorded during service was without supporting evidence; the duty to assist required further search for the name of a drill instructor who allegedly committed a military sexual assault against the Veteran; how the Board weighed various statements of the Veteran and found inconsistencies and assigned probative value to those factual findings detailing the onset of psychiatric symptoms and discounting the favorable medical opinions; and the Board failed to discuss the significance of an involuntarily transfer of the Veteran to Parris Island in July 1991. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The May 2017 CAVC Memorandum Decision, in pertinent part, directs the Board to establish a proper evidentiary foundation when using the absence of evidence in the Naval Criminal Investigative Services records as substantive negative evidence to be weighed against the credibility of the Veteran's account of military sexual assault, provide additional attempts to obtain investigative records pertaining to the drill instructor who allegedly committed a military sexual assault against the Veteran, and consider evidence that the Veteran may have been involuntarily transferred to Parris Island in July 1991, to include addressing any discrepancy in the dates related thereto and the logistics involved in any alleged return to Parris Island for participation in a court-martial proceeding.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any published material, affidavit, and any other documentation that: (1) describes the regularity of NCIS record procedures regarding court-martial proceedings, including what information those records routinely contain; and (2) defines the terms "victim," "subject," and "cross-reference" when included in NCIS records, and associate it with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Obtain a copy of the case file, transcript, and/or any other description of court-martial proceedings and NCIS investigation at Parris Island, South Carolina, involving the drill instructor, Staff Sergeant Haus, which allegedly occurred during the period from April 1991 through July 1991, and associate the documentation with the record.  Any negative responses for the records request should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

The Veteran should also be advised that he may alternatively request and obtain the records from NCIS himself and submit them to VA in support of the appeal.  

3.  Request another search for information pertaining to service records for the drill instructor, Staff Sergeant Haus, pertaining to any allegations of misconduct and/or court-martial proceedings during the period from April 1991 to July 1991 at Parris Island in South Carolina.  The CAVC has specifically stated that information provided by the Veteran was sufficient to facilitate a reasonable search, and the absence of a complete name, service number, and/or Social Security number for the drill instructor should not preclude search efforts in this particular case.    

4.  Thereafter, the remanded issue should be readjudicated.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




